Case 3:21-cv-01439-SES Document 1-1 Filed 08/19/21 Page 1of5

 

 

 

 

 

 

 
Case 3:21-cv-01439-SES Document 1-1 ‘Filed 08/1 get Pegg 2915

COMMONWEALTH OF PENNSYLVANIA Civil Action Hearing Notice

 

 

COUNTY OF MONROE
Mag. Dist. No: MDJ-43-3-04 David Senick
MDJ Name: Honorable Colleen Mancuso Vv.
Address: 1479 Route 209, Suite 101 Newrez Shellpoint Mortgage Servicing
PO Box 218

Brodheadsville, PA 18322

 

 

Telephone: 570-992-4919

David Senick Docket No: Mu-43304-CV-0000247-2021

1637 Sugar Lane Case Filed: 7/21/2021
Kunkletown, PA 18058

 

 

 

 

 

Z Your Role: Plaintiff |
A civil complaint has been filed against you in the above captioned case.
A Civil Action Hearing has been scheduled to be held on/at:
Date: Wednesday, September 8, 2021 Place: Magisterial District Court 43-3-04, Brodheadsville
1479 Route 209, Suite 101
PO Box 218
Time: 9:00 AN | . Brodheadsville, PA 18322
570-992-4919

 

 

 

 

 

 

 

Notice To Defendant

if you intend to enter a defense to this complaint, you should so notify this office immediately at the above telephone number.

You must appear at the hearing and present your defense. Unless you do, judgment may be entered against you
by default.

lf'you have a claim against the plaintiff which is within magisterial district judge jurisdiction and which you intend to assert at the
hearing, you must fife it on a complaint form at this office at least five days before the date set for the hearing.

Pursuant to Pa.R.C.P.M.D.J. No. 342(B)(2), no claim by the defendant will be permitted in a supplementary action filed for failure of
judgment creditor to enter satisfaction.

Notice To Plaintiff

Pursuant to Pa.R.C.P.M.D.J. No. 318, you or your attorney will be notified if the defendant gives notice of his/her intention to defend.

if you are disabled and require a reasonable accommodation to gain access to the Magisterial District Court and its services, please contact
the Magisterial District Court at the above address or telephone number. We are unable to provide transportation.

 

MDJS 308

FREE INTERPRETER.
Printed: 07/21/2021 3:45:51PM . la

rights
570-517-3009

 
Case 3:21-cv-01439-SES Document 1-1 ‘Filed 08/19/21 Page 30f5

 

 

» ONWEALTH OF PENNSYLVANIA | CIVIL COMPLAINT
“TY OF MONROE
é ~. . MDJ-43-3-04 PLAINTIFF: NAME and ADDRESS
~ {Mag, Dist Nex Tpavio Sémick G10-330-701S “]

MDJ Name: Honorable Colleen Mancuso
{G31 SuGAR LAWVE

 

 

 

 

 

 

4479 Route 209
neers Suite 101 KUpKLETown FA. 1809S

PO Box 218 - —— v _|

- dsville, PA 18322 : . NAME and ADDRESS

‘Telephone: Brosoo aes TvewRez $66" aS atz4 “7
AMOUNT DATE PAID SHELCGIT MORTSROE SERYi iG
FILINGCOSTS § |33.0S WDA *< 225 CRocks ROAD
POSTAGE $ Qo00. aly [TRov, michsGaw 48049-2933 _|
SERVICE COSTS §$ a DocketNo: Cyf-24>-21
CONSTABLEED. § 7 7 Case Filed = | 5) [a
TOTAL $ fod

 

Pa.R.C.P.M.D.J. No. 206 sets forth hose cosfs recoverable by the prevailing party.

To The Defendant Theabove named plaintiff(s) asks judgmentagainst you for$ Y, 900.60 together with costs
upon the following claim (Civil fines must include citation of the statute or ordinance violated):
THIS LAWSOLT 1S AORIVST RIEWAEE- SHELLOKOT moRTOALE.. SEAWICES, Saas cR0OKS 00, TROW MICHIAal 483-3845

BOA @REacis oF COlTBACT OB MOABRmEyT. PLAWTIFE Has maSe AU PAYMENTS Ov Cond mumeig
0518550409. ow Tine. OEFEVORWT SONT WSS. TO COSM PLS TLERS CHECKS , THEY Gyaust THES oun COFFERS _

RATHEA THE) RePLN TO AWN Bainace 7 B MLSS is THE Bawiiba oF Viouetioy of TCOR Ayo
FOC 2A LMUS..oHiCH Wi GE HONAGts6o AT TAC UsstEO Stalks pista CORE. dt sti

 

 

 

if Piawt\EF HAS ATroaweY HE WHA ALSb SEEKS Afionwe’ FEES.
1, DOVE Séa eK verily that the facts set forth in this complaint are true and correct to the

 

best of my knowledge, information, and belief. This statement is made subject fo the penalties of Section 4904 of the
Crimes Code (18 PA. C.S. § 4904) related to unswom falsification to authorities.

| certify that this filing complies with the provisions of the Case Records Public Access Policy of the Unified Judicial System
of Perinsylvania that require filing confidential information and documents differently than non-confidential information and

documents.
Qonid Ramnsiede

(Signature of Plaintiff or Authorized Agent)
The plaintiff's atiomey shall file an entry of appearance with the magisterial district court pursuant to Pa.R.C.P.M.D.J. 207.4

 

Hf you intend fo enter a defense to this complaint, you should notify this office immediately at the above telephone number. You
must appear at the hearing and present your defense. Unless you do, judgment may be entered against you by default.

if you have a claim against the plaintiff which is within the magisterial district judge jurisdiction and which you intend to assert at the
hearing, you must file if on a complaint form at this office ai least five days before the date set for the hearing.

if you are disabled and require a reasonable accommodation to gain access to the Magisterial District Court and lis services,
please contact the Magisterial District Court ai the above address or telephone number. We are unable to provide

 

 

transportation.

MDJS 308A-BL FREE INTERPRETER,
i 712019 4428:71AM ;

Printec: O5/07/2! 570-517-3009

442. 1
Case 3:21-cv-01439-SES Document 1-1 Filed 08/19/21 Page 4 of 5

 

 

. &anfornemos vn ONL COMPLAINT
Jf - :
Mag. Dist No: KD143-3-04 panne NAME ani ADDRESS
. 'DAYIO SENICK — @to-330-go1g° 7

MDS Name: Honerable Colleen Mancuso

Address: Ronie 209 & Shafer Dr. 1637 SUGAR Lane

 

 

 

 

 

 

 

PO Box 218 ° KUNKLETOWN 4.18958
Brodheadsville; PA 78322 an . ' J
Telephone: __ 570-982-4919 IvewRez 1c B66 -Bas-at74
AMOUNT DATE PAID SHELL BOLT MoATGAGE SERvicES
FILINGCOSTS § fog _ $435 CRooKS RORD
” POSTAGE § ro [TROY earccuican 480%8-2923 |
SERVICECOSTS § er, Docket No:
CONSTABLEED. $ 1 7 - Case Filed:
TOTAL $ ae | Social Secisity Numbers and financial information (e.g. PINs)

 

TMS. LAWSHIT 15 AGRIWST OEFEMOAWT FoR BREACH OF SOUTRACT, ViOATION OF THE TCPR STU5C.1 237 Act AdD FOCPA I5U.5,
Seda act, THERT OF Ens moveN, Add EmotionnL PUTRESS-PLAWTIFE RAS Prip HIS monTeAee ov Time SWCE tyou.OF ADU. DUE TO
LOSS. OF WOME BROUERT Ov BY Covi. SS RLAWTIFE WARS GRANTED A HERDSHYe. PLAWTIFE BIAS ONLN BEHWO ( PANMEVT OF AS OR YS
LAWTLEE REQUESTEO PANE EAT OF ROE) OV TALE Ew OF montenbk.wnTHW SEUERAL *OVIKS HAZO SH? AS CURL. ROREEM GUT tua
MADE VEABALY Aa sibNO cov Tact. NMEIARZ Awa COVTRAT SueTEO 2 moyTHs OF PANMENTS WOU BE 005 Gud OF COR.
PLATES HAs maok EVERY PRImENT on TOME Avo SENT Enovol EXTRA Mmovey. TJRICH LS ly BSRoLy, e-cemnpretess
ID_COEA THE & moves oF. PAM ETS. Nous. MEWIAS2 15. THREATEN Io FDQECLnc uae LATE FESS, DAmnet To CQ BIT, ETC
NEWEED AECSG0 to RESeDM TO PHOWE caus Ann LEITH. BETA Cee AECEL LETTER Pirie CAVA SUE? AT” Mote
PS HE CunQ gusty 15 NOT GEtwo thin ReKLCI MEVE2 AIS. BS ES UNO BCCOUT BLOT ENS Prey BAuUce Ther mi BE DUE
1, DAVID. SENiCK verily that the farcis set forth in this complaint are true and correct to the

best of my knowledge, information, and belief, This statement is made subi
Crimes Code (18 PA. C.S. § 4804) related to unswom falsification fo authoriies. Pos OF Section 4904 of the

oe,

 

   
 

 

Hf you have 2 claim against the plaintiff which is within the magisterial distict judge jurisdi ction and which you intend to assert st
hearing, you must file ene complaint form af this office at least five days before the date sef for the - iG to assert al the
1-cv-01439-SES Document 1-1 ‘Filed 08/19/21 Page 5 of 5
RECEIPT.

    
   

 

= Receipt Number:  43304-2021-R0002968
noes - Recorded Date: 07/21/2027 3:28:14PM

Honorable Gollesn Mancuso . Receipt Date: 07/21/2021
1479 Route:209, Suite 101 Manual Receipt No:
PO Box 218

Brodheadsville, PA 18322

 

(Telephone: 570-992-4919

‘Payor: David Senick
, 1637 Sugar Lane
_Kunkletown, PA 18058

 

Payment Source: Mail

 

Payment Date Payment Method

  

Sheets Bees _ Amount
No "$142.75

 

Check / Money 0 Order Bank Transit Number: Void “Payment

   

 

74021 Check

 

 

 

Items Receipted: - .
Responsible Participant: Senick, David

 

 

 

 

 

 

Docket Number: MJ-43304-CV-0000247-2021 Senick,; David v.-Newrez Shellpoint Mortgage Servicing
Complaint/Citation Number: Lead Offense:
Original .-Beginning Transaction Type . Amount Ending
Assessment Balance Paid Balance

ATJ - Case $6.00 $6.00 Payment ($6.00). —«:$0.00

Civil Filing» Commonwealth Cost - HB627 $37.40 $37.40: Payment . ~  -< ($3'7:40) $0.00

(Act 167 of 1992)

Civil Filing - State Court Costs (Act 204 of $18.70 $18.70 Payment ($18:70) $0.00

1976)

CJES - Case $2.50 $2.50 Payment , ($2.50) $0.00
| Filing Fee (Civil) $37.40 $37.40° Payment _ ($37.40) $0.00

JCPS - Case $21.25 $21.25. Payment ($21.25) $0.60

Judicial: Computer Project - Case $8.00 $8.00 Payment me (38:00) $0.00

OAG - JCP - Case : $2.50 | $2:50 “Payment - ($2.50) $0.00

Postage - Case $9.00 $9.00. Payment ($9.00) .. $0.00

TOTALS $142.75 $142.75 ($142.75) $0.00

Total amount owed by responsible participant on this case: $0.00

> ‘Tetalamount owed by resp nsib
- cases in this Court for Pa

  
 

antonall nomarchived....  . PO = oe 2 $0.00.

 

 

Payment Summary:
Total Payment Received: $142.75
Change Amount: $0.00.
Retained Unapplied Amount: ~ $0.00
Payments Less Change: $442.75.

 

 

Comments: . Thank-you
Candace

RETAIN THIS RECEIPT FOR YOUR RECORDS
You can make case payments online through Pennsylvania's Unified Judicial System web portal. Visit the portal at
https-/ujsportal.pacourts.us/epay to make a payment. : .

MDJS 120° . 1
Printed: 07/21/2021. 3:28:12PM

 

FREE INTERPRETER
-pacourts: 5 ri

     
 

570-517-3009

 
